Affirming.
Herbert Shell has been sentenced to two years in prison upon the charge of carrying concealed a deadly weapon. Reversal is urged upon the ground that the evidence does not support the verdict.
The sheriff of Leslie County said he received information that Shell was drunk and using profane language in a drug store in Hyden; he and one of his deputies went to the drug store to arrest Shell; after a scuffle, Shell, who was drunk, was searched and a 9 MM. Luger pistol was taken from his right pocket; the pistol was covered by a brown sport shirt which Shell was wearing and was concealed completely from view; and Shell paid a $10.00 fine for drunkenness. The deputy sheriff said Shell did not have his sport shirt tucked in his belt and the pistol could not be seen until the *Page 340 
sheriff reached under his shirt and pulled the pistol out of his pocket.
The appellant denied that he was drunk, but admitted having the pistol. His testimony, which was supported by several witnesses, was that the pistol could be seen in his right front pocket, and his shirt was tucked under his belt and did not hang down over the pistol. Clearly the case was one for the jury.
Judgment affirmed.